Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant argues that: 1) Moreover, Vinther et al. does not disclose a “large diameter part” or a “lock part,” as presently claimed; and 2) Further, Vinther et al. does not disclose the rod-shaped part including an inclined surface portion in which a diameter thereof gradually changes, as claimed. The Examiner disagrees because Vinther at fig. 5-6 and 15 (as shown below) discloses a large diameter part 36, a lock part 56 and an inclined surface portion 486 (neck 486 has the inclined surface that shows change in diameter too, see fig. 15), as claimed.


    PNG
    media_image1.png
    521
    813
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclined surface portion of the rod-shaped part (14) of claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  last second line on page 3 of claim 1, the phrase “hole into the rod-shaped part” should read --hole into a base end columnar part--. See ¶0047 of published specification and claim 5.  To expedite the process of the prosecution, above assumption was made. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vinther et al. (US 6462567), hereafter Vinther.
Regarding claim 1, Vinther at fig. 5-6, 13, 15 and at lines 27-51 of column 3 discloses a socket comprising: a contact probe [probe of fig. 5]; and an insulating support body [socket or test plate 102 of fig. 13, it is insulting because 102 separates two conductive probes. Also, 102 houses the probes for making electrical connection between 113 and 302, lines 28-44 of column 9] supporting the contact probe, wherein the contact probe includes: a first plunger [12]; a second plunger [14]; and a spring [16] configured to bias [in opposite direction as shown at fig. 5-6] the first plunger and the second plunger in a direction apart from each other, wherein, in a state where a tip end [tip 26, fig.13] of the first plunger is released, the second plunger [14] is configured not to be projected [because of 113, as shown at fig. 13] from the insulating support body [102], wherein the spring is loaded [fig. 6] in the contact probe, in a state where movements of the first plunger and the second plunger in the direction apart from each other are limited, without depending on the insulating support body [fig. 6], and wherein one of the first plunger [12] and the second plunger [14] includes a base end side columnar part [28], a rod-shaped part [34] extending from the base end side columnar part, and a large diameter part [36] at an end of the rod-shaped part [as shown] such that the rod-shaped part passes through the spring [as shown], wherein the other of the first plunger and the second plunger [14] includes a hole  [hole for 36 in 18/24] into a base end columnar part  [18/24] and a lock part [56] having a reduced diameter  [as shown, ends of a bent part of 56] such that the lock part is engaged with the large diameter part [36 at fig. 6]. At fig. 15, Vinther discloses the rod-shaped part [neck 486] includes an inclined surface portion [see neck 486 has the inclined surface, see fig. 15] in which a diameter thereof gradually changes [see line 45 of column 9 to line 33 of column 10, particularly lines 18-26 of column 10]. Changing the shape of the rod-shaped part of fig. 5 as further thought at fig. 15 is matter of choice which a person of ordinary skill in the art before the effective filing date would have found obvious absent persuasive evidence that the particular configuration of the claimed inclined surface was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).    
Regarding claim 9, Vinther at fig. 5-6, 13, 15 and at lines 27-51 of column 3 discloses a socket comprising: a contact probe, see fig. 5; and an insulating support body (socket or test plate 102 of fig. 13, it is insulting because 102 separates two conductive probes. Also, 102 houses the probes for making electrical connection between 113 and 302, lines 28-44 of column 9) supporting the contact probe, wherein the contact probe includes: a first plunger 12; a second plunger 14; and a spring 16 configured to bias the first plunger and the second plunger in a direction apart from each other, wherein, in a state where a tip end 26 of the first plunger is released, the second plunger 14 is configured not to be projected, because of 113, from the insulating support body 102, wherein the spring is loaded in the contact probe, in a state where movements of the first plunger and the second plunger in the direction apart from each other are limited, see fig. 6, without depending on the insulating support body, see fig. 6, wherein one of the first plunger 12 and the second plunger includes a rod-shaped part 34 which passes through the spring 16, and the other of the first plunger and the second plunger 14 is provided with a lock part 56 which is engaged with the rod-shaped part 34 (fig. 5). At fig. 15, Vinther discloses the rod-shaped part [neck 486] includes an inclined surface portion [see neck 486 has the inclined surface, see fig. 15] in which a diameter thereof gradually changes [see line 45 of column 9 to line 33 of column 10, particularly lines 18-26 of column 10]. Changing the shape of the rod-shaped part of fig. 5 as further thought at fig. 15 is matter of choice which a person of ordinary skill in the art before the effective filing date would have found obvious absent persuasive evidence that the particular configuration of the claimed inclined surface was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Regarding claims 4 and 12, Vinther at fig. 14 discloses the first plunger is connected with an object to be inspected [302], and the second plunger is connected with an inspecting board [113]. 
Regarding claims 5 and 13, Vinther at fig. 5-6 discloses the spring 16 is entirely disposed between the second plunger and the base end side columnar part of the first plunger 12.  
Regarding claims 6 and 14, Vinther at fig. 5-6 discloses the spring 16 is engaged with and disposed between the base end side columnar part 28 of the first plunger and a base end side of the second plunger 18/24 in which the hole is opened [e.g. hole for 36 near 51]. 
Regarding claims 7 and 15, Vinther at fig. 5-6 discloses the first plunger, the second plunger, and the spring move together because of the bias of the spring and an engagement between the large diameter part 36 and the lock part 56. 
Regarding claims 8 and 16, Vinther at fig. 5-6 discloses the first plunger, the second plunger, and the spring move together because of the bias of the spring and an engagement between the large diameter part 36 and the lock part 56. 


Claim(s) 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vinther as applied to claims 1 and 9 respectively above, and further in view of Lee Y H (KR 10 0436259 B1).
 Regarding claims 2 and 10, Vinther at fig. 13 discloses all the elements including an urging force of the spring, in a state where the tip end of the first plunger is released, and the second plunger is not projected from the insulating support body. Vinther is silent about said urging force of the spring is equal to or less than 10 gf. Rather discloses a spring force of about 1 ounce (at lines 17-23 of column 8) to reduce length of a probe (at lines 18-23 of column 3) for high frequency testing and to obtain improved impedance matching. Lee Y. H. (hereafter Lee) in similar environment at fig. 1 discloses urging force of the spring is equal to or less than 10 gf [see “the elastic force of the spring 5 is less than about 10g, see description of Spring (5) at page 4] to minimize damage to contact 9 of the device 10 by a pin 4. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use spring force as taught by Lee to modify Vinther, in order to obtain advantages that Lee has to offer e.g. to minimize the damage as stated above (also see Abstract).  
Regarding claims 3 and 11, Vinther at fig. 13 discloses all the elements including an urging force of the spring, in a state where the tip end of the first plunger is released, and the second plunger is not projected from the insulating support body. Vinther is silent about said urging force of the spring is equal to or less than one third of an urging force of the spring at a time of inspection. Rather discloses controlling of a spring force (at lines 62-33 of column 1), a spring force of about 1 ounce (at lines 17-23 of column 8) to reduce length of a probe (at lines 18-23 of column 3) for high frequency testing and to obtain improved impedance matching. Therefore, it would have been obvious to a person having ordinary skill in the art with a common knowledge before the effective filing date to use teaching of Vinther to modify the urging force of the spring is equal to or less than one third of an urging force of the spring at a time of inspection, to obtain advantages that Vinther have to offer e.g. high frequency testing and desired impedance matching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



October 7, 2022